Citation Nr: 1634811	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than September 14, 2010 for the award of service connection for psychiatric disability, to include whether a July 24, 2008 rating decision denying service connection for psychiatric disability contained clearly and unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to February 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's claim for service connection for psychiatric disability was originally denied in a July 2008 rating decision.  In June 2010, the Veteran contacted VA and claimed that he had not received the July 2008 rating decision or accompanying denial letter.  VA then sent the Veteran a courtesy copy of the denial letter in July 2010.  In December 2010 VA continued the denial of the Veteran's claim on the basis that new and material evidence was not received.  In June 2011 the Veteran filed a notice of disagreement with respect to the July 2008 and December 2010 rating decisions, and asserted that the July 2008 rating action contained clear and unmistakable error.  The Veteran also asserted that he filed a timely notice of disagreement with respect to the July 2008 rating decision because he filed it within one year of receipt of the courtesy copy he received in July 2010.  The RO included consideration of the Veteran's notice of disagreement claim and CUE motion in the April 2014 statement of the case and August 2015 supplemental statement of the case.  The Board consequently will also address those theories in determining that an earlier effective date is warranted.


FINDINGS OF FACT

1.  The Veteran first filed a claim seeking service connection for psychiatric disability on May 6, 2008.

2.   Service connection for psychiatric disability was denied in a July 24, 2008, rating decision; the Veteran was notified of the decision and of his appellate rights with respect thereto later in July 2008, but he did not initiate an appeal within one year of notice of the decision, and the presumption that VA officials properly discharged their official duties by sending proper notification to the Veteran of the July 2008 rating decision has not been rebutted.

3.  The facts as they were known at the time of the July 24, 2008 rating decision were not before the adjudicator, in that a private medical evaluation report received in May 2008 was not considered; had the private medical evaluation report been considered, it would have manifestly changed the outcome of the claim.


CONCLUSIONS OF LAW

1. The July 2008 rating decision that denied entitlement to service connection for psychiatric disability is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2015).

2.  The July 24, 2008, rating decision denying service connection for psychiatric disability was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A(a) (West 2014); 38 C.F.R. §§ 3.105(a) (2015).

3.  The criteria for an effective date of May 6, 2008, for the award of service connection for psychiatric disability have been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.156, 3.160, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice as to the underlying service connection claim for psychiatric disability in October 2010.  That notice included information concerning establishing an effective date in the event of a successful claim.  As the appeal of the rating is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claim on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The Veteran asserts that he is entitled to an effective date for the award of service connection for psychiatric disability that is consonant with the date of his first application for that benefit.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation. 38 C.F.R. § 3.400(b)(2) (2015).

Factual background

The Veteran first filed a claim seeking service connection for psychiatric disability on May 6, 2008.  He does not contend that he filed a claim seeking service connection for that disability prior to that date.

In May 2008, the Veteran submitted a statement by Dr. N. Dar.  Dr. Nar indicated that she examined the Veteran in April 2008 concerning psychiatric complaints.  She ultimately concluded that the Veteran's reported emotional difficulties stemmed from his experiences in service.

On July 24, 2008, VA denied service connection for psychiatric disability, on the basis that there was no evidence linking the Veteran's psychiatric disability to service.  

The Veteran was provided with notice of the above rating decision and of his appellate rights later in July 2008.  The notice was sent to the most recent address for the Veteran on file.

Thereafter, no further communication was received from the Veteran until June 2010.  In June 2010, the Veteran contacted VA to report that he never received notice of the July 2008 denial letter.  VA indicated that the Veteran would be sent a copy of the denial letter.

In July 2010, the Veteran was provided with a copy of the July 2008 denial of his claim seeking service connection for psychiatric disability.  Thereafter, he sought to reopen his claim.  Ultimately, service connection for psychiatric disability was granted in March 2013, with an assigned effective date of September 14, 2010


1. Finality of the July 2008 Rating Decision

The Veteran contends that he did not receive notice of the July 2008 rating decision or accompanying denial letter, and that the May 6, 2008 claim consequently remained pending until the March 2013 grant of service connection.

An appeal consists of a timely filed notice of disagreement in writing, and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).  With respect to a notice of disagreement, a written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, will constitute a notice of disagreement.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2015).  A claimant or his representative must file a notice of disagreement within one year from the date that the RO mailed the notice of a decision.  38 C.F.R. § 20.302(a) (2015).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c) (West 2014).  Further, the statutory language for the notice of disagreement filing time limit is mandatory and jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009)

The Court has held that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1 (1926); Sthele v. Principi, 19 Vet. App. 11, 16 (2004) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  This presumption can be overcome "only by the submission of 'clear evidence to the contrary.'"  Id. at 16 (quoting Ashley, 2 Vet. App. at 309).  

The Board first notes that the July 2008 rating decision and notice letter was sent to the Veteran's most recent address of record at the time.  The Veteran does not contend that he lived at another address at the time, and the Board notes that he continues to live at the same address as reported in 2008.

The July 2008 rating decision and notice letter was not returned as undeliverable.  

In June 2010, the Veteran contacted VA and reported that he had not received notice of the July 2008 denial of his claim.  The Board finds it noteworthy that when he called, he apparently already knew of the July 2008 rating action.  In response to his call, VA sent him a courtesy copy of the denial letter and rating decision in July 2010.

In support of his contention that he did not receive proper notice, the Veteran submitted copies of certified mail receipts from May and June 2008 correspondences he sent to the VA.  Those mail receipts are not relevant to whether he received the July 2008 notice letter.

In addition, the Veteran submitted several statements from friends and neighbors, all asserting that they are sure he did not receive a letter notifying him that his claim had been denied.  For most of those letters, the basis for this belief is that the authors saw the Veteran every day and always talked about the Veteran's claim for service connection.  In essence, the authors assert that they were very interested in the Veteran's claim, for reasons which are unclear to the Board, and that the Veteran would have told them had his claim been denied.  One author stated that the Veteran kept a written log concerning all of his correspondence with the VA.  

In May and October 2014 statements, the Veteran's former postmaster asserted that he did not receive any mail from the RO from July 2008 through 2009.  The Veteran asserted that he filed his claim in 2008, and thereafter asked his postmaster every day if he received any letter from the VA.  The Veteran further asserted that he did not receive a denial letter in July 2008 or at any time during 2008.  In June 2014, the Veteran submitted a "Mail Ledger of Letters Received from Dept. of Veterans Affairs" that included three entries: two entries regarding certified mail receipts the Veteran received regarding his filings, and one documenting a communication received from the Roanoke RO asking for more evidence to decide the claim.  During a June 2015 DRO Hearing the Veteran testified that he did not receive any mail regarding the July 2008 VA rating decision, and that he did not receive any mail from July 2008 through 2009.  He further testified that he first received his Letter of Denial in July 2010.  In the Veteran's June 2016 "Appeal to BVA," he stated that he had received every VA letter sent him, except for the July 2008 denial letter.  

The Board has reviewed the above letters from the Veteran's acquaintances, and finds that they do not rebut the presumption that VA mailed the Veteran the denial letter and rating decision in July 2008.  Except for the Postmaster, the numerous authors essentially contend that they were consumed with curiosity concerning the Veteran's claim, despite having no more of a relationship to the Veteran than friend or neighbor.  The Board also finds it telling that even if the Veteran's friends and neighbors were obsessively interested in the status of his claim, asking him about it every day, the Veteran nevertheless never even contacted VA once between July 2008 and May 2010 to ask about the status of the claim.  The Board finds the statements of the friends and neighbors to lack credibility.

As to the Postmaster, the Board finds it unlikely that the individual, who was undoubtedly responsible for a large number of customers, would also be consumed with keeping track of what correspondences were received specifically for the Veteran.

It is presumed that VA officials properly discharge their official duties and that the Veteran was issued proper notification of the denial of his claim of entitlement to service connection for psychiatric disability.  The Board finds that the presumption of regularity in this appeal is not rebutted.  The date stamped letter provides clear tangible evidence that proper notice of the July 2008 rating decision was issued and received.  

Conversely, the Veteran has not provided clear tangible evidence that the proper notice was not received.  The Board does not find either the statements from the Veteran, the Veteran's former postmaster, or the several buddy statements from the Veteran's friends and neighbors enough to overcome the record containing an official date stamped copy of the July 2008 Letter of Denial.  


Accordingly, the Board finds that proper notice of the July 2008 rating decision was provided to the Veteran and there is no clear evidence to the contrary.  Thus, the July 2008 rating decision is final.  

2. Clear and Unmistakable Error 

The Veteran's CUE claim is primarily premised upon the allegation that VA failed to consider the April 2008 private medical record.  After a review of the evidence, the Board finds that there was CUE in the failure of the July 24, 2008 rating decision to address the April 2008 rating decision.

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105(a).  See 38 C.F.R. § 3.104(a) (2015).  If the evidence establishes CUE, the prior decision will be reversed or amended; finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication. Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The July 2008 rating decision denied the Veteran's claim on the basis that there was no evidence linking his current psychiatric disability to service.  At the time of the July 2008 rating decision, the Veteran's claims file included VA psychiatric treatment records.  A November 2007 VA medical record shows that the Veteran reported that his anxiety symptoms began in service and that the symptoms led to his discharge from service.  He further reported that his symptoms continued after service.  The physician diagnosed the Veteran with generalized anxiety disorder, panic disorder without agoraphobia, and major depression.  An October 2007 VA medical record noted positive symptoms for nervousness and that the Veteran had been nervous since he was in the Army.  Symptoms included shaky hands.  In a May 2008 statement, the Veteran asserted that his psychiatric disability had its onset in service and provided a statement of continuity since service.

The Veteran contends that an April 2008 private medical record from Dr. N. Dar was part of his record at the time of the July 2008 rating decision.  The July 2008 rating decision does not reflect that the private medical record was part of the evidence considered by the VA.  

The Board finds that the April 2008 examination report by Dr. Nar was of record at the time of the July 24, 2008 rating decision, but not considered in the July 2008 rating decision.  The electronic claims file shows it was received in May 2008, as evidenced by a cover sheet submitted on May 6, 2008 by the Veteran, listing the examination report as included in the submission.  

In her April 2008 statement, Dr. Nar concluded that the veteran continued to have emotional difficulties from his experiences in service.

Given that the basis for the denial of service connection in the July 2008 rating action was the absence of evidence linking the psychiatric disability to service, the failure to consider Dr. Nar's opinion clearly establishes that the proper facts as they were known at the time were not before the adjudicator.  As to whether Dr. Nar's opinion would have manifestly changed the outcome, the evidence at the time included no medical opinion evidence against the claim.  Dr. Nar's opinion would have been the only opinion evidence on file, and it was favorable to the claim.  It therefore would have manifestly changed the outcome of the claim.

Accordingly, the Board finds that the July 24, 2008 rating decision contained CUE, and must be reversed.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

3.  Earlier Effective Date

The Veteran first filed a claim seeking service connection for psychiatric disability on May 6, 2008.  As discussed in the prior section, the only final decision denying the claim of service connection contains clear and unmistakable error, requiring reversal of the rating action and establishing service connection as of the rating decision.  As the May 6, 2008 claim consequently was granted as of the July 2008 rating action, the Board finds that the proper effective date for the award of service connection in this case is May 6, 2008.




ORDER

As the July 2008 rating decision contained clear and unmistakable error in the denial of service connection for an acquired psychiatric disorder, the July 2008 rating decision is reversed to reflected a grant of service connection.

Entitlement to an effective date of May 6, 2008 for the award of service connection for psychiatric disability is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


